 

Exhibit 10.31

 

ROYALE ENERGY, INC.

 

[ex_130121img001.jpg]

 

 

VIA EMAIL: JGREGORY@RMXRESOURCES.COM

 

October 16, 2018

 

RMX Resources, LLC

459 West Road

La Habra Heights, CA 90631

Attention: Jonathan Gregory

 

RE:

Acquisition Notification & Amendment

Royale & RMX AMI

State of California

 

Dear Jonathan,

Pursuant to Section 3.3 of the Amended and Restated Limited Liability Company
Agreement of RMX Resources (RMX) dated April 4, 2018, this transmittal is
provided by Royale Energy, Inc. (Royale) to advise RMX of the Purchase and Sale
Agreement (PSA) Royale has entered into for the acquisition of West Coast Energy
Properties, LP’s (WCEP) assets. The substantive commercial terms of the PSA are
as follows:

 

 

1.

The assets cover the West Whittier and Bellevue Areas in California; the Jameson
North and Big Mineral Creek Areas in Texas.

 

2.

The Purchase Price is $12,000,000.

 

3.

The Effective Date is March 1, 2018.

 

4.

The PSA was executed on November 19, 2018.

 

5.

The Closing Date is to take place within 45 days of execution (calculated to be
on or before November 5, 2018).

 

6.

Purchaser may extend the Closing Date 30 days by making a $500,000.00 Deposit.

 

Because the PSA covers lands located in California and Texas and in order to
resolve the ambiguities inherent in Section 3.3 as said Section may apply to the
PSA, RMX and Royale agree to the following terms as it related to the West Coast
acquisition:

 

 

A.

RMX will fund and close 100% of the WCEP PSA acquisition including the payment
of the $500,000 escrow/deposit down payment if necessary, subject to RMX being
party to the PSA. Immediately after the execution of this agreement parties to
the PSA and RMX will meet to discuss adding RMX to the PSA for express intent of
having the California assets in the WCEP transaction assigned directly to RMX
and the Texas assets assigned directly to Royale. If such agreement cannot be
reached both parties will work toward finding an amicable solution.

 

 

--------------------------------------------------------------------------------

 

 

 

B.

Royale will assign RMX a 3% of 100% ORRI in the Jameson North assets. The 3%
ORRI will be paid on the Barrels of Oil above a base production of 37 Barrels of
Oil per day production. Said ORRI will terminate in its entirety, in the event
Royale should sell all the Jameson North assets on or before December 5, 2019,
as provided for in Section C herein.

 

C.

In the event Royale should agree to sell all the Jameson North and/or Big
Mineral Creek assets within 12 months of RMX’s closing with GE on WCEP, RMX will
be entitled to 50% of the proceeds from such sale.

 

D.

Royale will have the right to acquire up to 50% of the West Whittier and
Bellevue California assets on or before December 31, 2018. Such rights will
expire on 12/31/2018 if RMX has not received a wire equal to 50% of its purchase
price (plus the accrued interest detailed in F below) on the WCEP assets as
outlined in the PSA. Such acquisition shall be on the same terms and conditions
of the PSA, including but not limited to, those terms set forth below. Following
Royale’s acquisition of the West Whittier and Bellevue assets, RMX and Royale
will discuss the future operations for the West Whittier and Bellevue assets.

 

E.

Royale will reduce the MSA rate by $50,000 per month for providing services as
outlined in the MSA if Royale is elected to be named operator of the West
Whittier and Bellevue assets.

 

F.

Should Royale exercise its rights to acquire its pro-rata share of the
California assets described in the PSA, Royale shall receive all revenue and
expense from the March 1, 2018 effective date, irrespective of the date of the
exercise. Royale shall pay only such costs and expenses as incurred by the joint
account for the operation of the property, and shall not be subject to any due
diligence or other expenses incurred by RMX, unless expressly agreed by the
parties in writing. Royale shall have acquired the properties at 50% of the
post-closing adjusted purchase price as determined per the PSA. Notwithstanding
the foregoing, Royale shall pay/reimburse RMX the proportionate share of
interest costs paid for the assets acquired by Royale. Royale’s interest payment
to RMX shall be owed for the days between the date of RMX’s acquisition of the
assets and the day Royale exercises its right by wiring funds as detailed in D
above.

 

If RMX is in agreement with the terms and provisions provided in this Letter
Amendment, please so signify said agreement by executing in the space provide
below and returning one fully executed copy to Royale.

 

Yours truly,

Johnny Jordan

Johnny Jordan (Oct 18, 2018)

__________________________________________________________________________

 

Johnny Jordan, President

 

 

 

ACCEPTED AND AGREED TO THIS 18TH DAY OF OCTOBER 2018

 

 

RMX Resources, LLC

 

 

jonathangregory 

jonathangregory (Oct 19, 2018)

__________________________________________________________________________

 

 

Jonathan Gregory, CEO

 

 

 

1870 Cordell Ct., #210, El Cajon, CA 92020